Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	Receipt of applicants’ amendments and remarks submitted March 24, 2021 is acknowledged.
Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,592,288 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘288 claims a method of enhancing a therapeutic effect of an immunomodulatory agent comprising administering to a human subject having multiple sclerosis the immunomodulatory agent and a muscarinic receptor antagonist. The claims herein differ from those of ‘288 in that the claims herein recite “identifying a human subject diagnosed with multiple sclerosis and being treated with an immunomodulatory agent”. However, such a step would have been inherent for a method of enhancing a therapeutic effect of an immunomodulatory agent in a human subject having multiple sclerosis since one need to identify a subject diagnosed with multiple sclerosis and has been treated with an immunomodulatory agent. Note, ‘288 recites various immunomodulatory agents and muscarinic receptor antagonists herein recited.
Claims 55-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-6 of U.S. Patent No. 10,439,080 B2 Although the claims at issue ‘080 claim a method of treating multiple sclerosis in a subject being treated with an immunomodulatory agent, such as fingolimod, interferon beta-1a, interferon-beta-1b, glatiramer  acetate, mitoxantrone, or natalizumab. The step “identifying a human subject diagnosed with multiple sclerosis and being treated with an immunomodulatory agent” recited herein would have been inherent in the method because in practice the method of ‘080, because one of ordinary skill in the art need to identify a subject diagnosed with multiple sclerosis and has been treated with a immunomodulatory agent. As for the particular muscarinic receptor antagonists, note, it would have been obvious to use such antagonist in practice the claimed invention as the muscarinic receptor antagonists have been defined to include those antagonist.
Claim Rejections 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 55-56, 58-60, 63-65, and 67-68 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Almeida et al. (“Methylphenidate-induced akathisia in a patient with multiple sclerosis” Prim Care Companion J. Clin. Psychiatry, 2006, Vol. 8 (6), pp 279-380, IDS).
Almeida et al. teach that methylphenidate-induced akathisia in a patient with multiple sclerosis is treated with intramuscular injection or oral benzotropine when other forms of treatment were not effective (see title and paragraph four). The patient was identified as being diagnosed multiple sclerosis and also administered the interferon-beta (either or both of 1a or 1b). Thus, the patient was administered a combination of a neurotransmitter receptor modulating Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, the recitation and “stimulates oligodendrocyte precursor cell differentiation”  (claim 67),  merely define function/property resulted from the disclosed method. Such function/properties would have been inherent to the method. It has been recognized that in order for a prior art reference to serve as an  anticipatory reference, it must disclose every limitation of the claimed  invention, either explicitly or inherently. In re Schreiber, 128 F.3 d 1473,  1477 (Fed. Cir. 1997). 
A single prior art reference that discloses, either expressly or inherently, each limitation of a claim invalidates that claim by anticipation. Thus, a prior art reference without express reference to a claim limitation may nonetheless anticipate by inherency. "Under the principles of inherency, if the prior art necessarily functions in accordance with, or includes, the claims limitations, it anticipates." Moreover, "[i]nherency is not necessarily coterminous with knowledge of those ordinary skill in the art. Artisans of ordinary skill may not recognize the inherent characteristics or functioning of the prior art." 
Perricone v. Medicis Pharmaceutical Corp., 432 F.3d 1368, 1375-76 (Fed. Cir. 2005) (citations omitted). In addition, "[i]t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable." In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir. 1990); see also Perricone, 432 F.3d at 1377-78 (noting that the realization of a new Bristol-Myers Squibb Co. v. Ben Venue Laboratories, Inc., 246 F.3d 1368, 1376 (Fed. Cir. 2001) (stating in the context of a claimed process that was drawn to the same use comprising the same steps of the prior art, "[n]ewly discovered results of known processes directed to the same purpose are notpatentable because such results are inherent."). 
Claim Rejections 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 55-56, 58-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pinchasi et al. (US 20060122113 A1).
Pinchasi et al. teach method of treating a human subject afflicted with multiple sclerosis comprising administering to the human subject a therapeutically effective amount of any disclosed composition so as to thereby treat the human subject afflicted with multiple sclerosis. 
Pinchasi et al. further provides a method of alleviating a symptom of multiple sclerosis in a human subject afflicted with multiple sclerosis comprising administering to the human subject an amount of any disclosed composition in an amount effective to alleviate the symptom of multiple sclerosis. See, paragraphs [0104] to [0105]. Pinchasi et al. teach that interferon beta-1a and interferon beta-1b are old and well known on the art for treatment of multiple sclerosis. See, particularly, paragraphs [0442] to [0445]. Various other agents recited herein are also known for treatment of multiple sclerosis, such as mitoxantrone, natalizumab, alemtuzumab. See, 
Pinchasi et al. do not teach expressly an example for treating multiple sclerosis patients with multiple sclerosis related urinary problems and have been treated with immunomodulatory agent herein such as interferon beta-1a, interferon beta-1b, mitoxantrone, and natalizumab, alemtuzumab, with addition of one of oxybutynin, tolterodine, propantheline and hyoscyamine  
However, it would have been obvious to one of ordinary skill in the art, at the time before the claimed invention was made, to treat multiple sclerosis patients with multiple sclerosis related urinary problems and have been treated with immunomodulatory agent herein such as interferon beta-1a, interferon beta-1b, mitoxantrone, natalizumab, alemtuzumab, with addition of one of oxybutynin, tolterodine, propantheline and hyoscyamine  
One of ordinary skill in the art would have been motivated to treat multiple sclerosis patients with multiple sclerosis related urinary problems and have been treated with immunomodulatory agent herein such as interferon beta-1a, interferon beta-1b, mitoxantrone, natalizumab, or alemtuzumab, with addition of one of oxybutynin, tolterodine, propantheline and hyoscyamine  because the immunomodulatory agent herein, such as interferon beta-1a,  interferon beta-1b, mitoxantrone, natalizumab, or alemtuzumab, are old and well-known for treatment of multiple sclerosis and the oxybutynin, tolterodine, propantheline and hyoscyamine are particularly known for treatment urinary problem related to multiple sclerosis. Furthermore, the optimization of a result effective parameter, e.g., the route of administration of therapeutic agents, e.g., systemically, or locally, and sequentially or concurrently for two or more agents, is considered within the skill of the artisan. See, In re Boesch and Slaney (CCPA) 204 USPQ 215. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Furthermore, the recitation and “stimulates oligodendrocyte precursor cell differentiation”  (recited in claim 67),  merely defines a function/property resulted from the disclosed method and does not materially affect the claimed method steps. 
Response to the Arguments
Applicants’ amendments and remarks submitted March 24, 2021 have been fully considered, but found unpersuasive.
The amendments fails to distinct the claimed invention from the prior art for reasons discussed above. Particularly, the newly added limitation: “stimulating remyelination in a human subject having a demyelinating disease” recited in the preample would not further limit the claimed method steps. 
In response to applicant's argument that the prior art does not teach or suggest a method of stimulating remyelination in the subject, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In instant case, the prior art as a whole 
"In determining whether the subject matter of a patent claim is obvious, neither the particular motivation nor the avowed purpose of the patentee controls. What matters is the objective reach of the claim. If the claim extends to what is obvious, it is invalid under § 103." See KSR Int'l Co. v. Teleflexlnc., 127 S. Ct. 1727, 1741, 82 USPQ2d 1385, 1397 (2007).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627